DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-5, 7-17, and 19-21 are presented for examination.
Claims 2, 6, and 18 are cancelled.
Claims 1, 3-5, 7-17, and 19-21 are allowed.

Invention
The Present invention teaches "A smart cruise control (SCC) system based on complex information and a method of controlling the same. The method includes setting an SCC user-setting speed as a vehicle speed when an SCC function is turned on, driving a vehicle at the set vehicle speed, deriving vehicle speed limit information of a road section in which the vehicle is travelling from navigation speed limit information, road sign speed limit information, and surrounding vehicle speed information of the road section, and controlling the vehicle speed on the basis of the derived vehicle speed limit information.”

Reason for Allowance
Claims 1, 3-5, 7-17, and 19-21 are allowed. The following is an Examiner’s statement of reasons for allowance: claims 1, 3-5, 7-17, and 19-21 are allowed. The claimed subject matter is allowed based on the following: The claims are allowed based on the Remarks/Arguments of the Applicants filed 10/31/2021, Pages 1-4. Further, the prior art on record fails to teach or suggest, either in singularity or in combination, the claimed subject matter of the invention. Therefore, the independent claims 1, 10, 17, and 21 are allowed, the claims 3-5, 7-9, 11-16, and 19-20 are also allowed based on their dependency upon the independent claims 1, 10, 17, and 21.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

De Smet et al. (US Pub. No.: 2017/0021831 A1) teaches “A method is provided for controlling a NOx storage catalytic converter that is disposed in the exhaust system of an internal combustion engine of a motor vehicle with an adaptive cruise control system, wherein regeneration of the NOx storage catalytic converter is started depending on the distance to a vehicle ahead. For this the motor vehicle is accelerated in a rich mode for regeneration if the distance to the vehicle ahead is large enough so that the regeneration will be completed during an acceleration phase in which the distance is reduced.”

          Miyahara (US Pat. No.: 2003/0225519 A1) teaches “An apparatus and method are provided for identifying a preceding vehicle as a target vehicle in transient and non-transient situations. The method generally includes, estimating a position of the target vehicle relative to a position of an ACC vehicle from the position of the ACC vehicle to create a target vehicle estimated position; creating a time-dependent position trace of the target vehicle; estimating a radius of the position trace of the target vehicle by applying circular curve fitting to the position trace of the target vehicle; and determining whether the target vehicle is in an ACC vehicle lane using the radius of the position trace, the target vehicle estimated position and the position of the ACC vehicle.”
        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BABAR SARWAR/Primary Examiner, Art Unit 3667